                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY




  Neal A. Cowe,                                                        Civil Action No.
                                                                   3:18-cv-49 (PGS) (LHG)
                            Plaintiff,
                                                                      MEMORANDUM
  v.                                                                   AND ORDER

  Jaynee A. Moormann, et al.,

                            Defendants.




SHERIDAN, U.S.D.J.

        This matter comes before the Court on four motions.: (1) a motion for judgment on the

pleadings filed by defendant High Point Property and Casualty Insurance Company, (ECF No. 48);

(2) a motion to dismiss filed by defendant Estate of Jayne A. Moormann, (ECF No. 50); (3) a

motion to modify discovery decision filed by plaintiff Neal Cowe, (ECF No. 54); and (4) a motion

for summary judgment filed by Cowe, (ECF No. 56).

                                                   FACTS

        On January 3, 2016, plaintiff alleges he became seriously ill while eating dinner with

defendant Jayne A. Moormann in the parking lot of a fast food restaurant. (Amended Complaint

(AC), ECF No. 55 at         ¶   7). While the two were eating their meals in Moormann’s car, plaintiff

alleges a foul odor from the vehicle’s water pump and/or heating system emanated within the

cabin. (Id. at   ¶J 7,   8). The foul odor became so unbearable that the plaintiff began to cough and

vomit, which induced an abdominal hernia. (Id. at ¶ 40). Later that evening, plaintiff was taken to
the emergency room at Raritan Bay Medical Center, where he received medical attention and was

charged approximately $19,000. (Id. at ¶ 25).

        Plaintiff alleges that defendant A&M Diagnostics Used Auto Sales was aware of the

condition in the vehicle because they had previously replaced the water pump in the vehicle and

failed to follow the manufacturer’s instructions (Id. at    ¶ 36). He claims the vehicle had a fuel
injector leak, which was repaired by A&M. (Id. at        ¶ 58). Sometime around the end of 2015,
Moormann first detected the smell and brought her vehicle to A&M, but they “didn’t have time to

look at her vehicle.” (Id. at ¶ 33). Plaintiff further alleges that an employee of A&M used perfume

to mask the smell when Moormann arrived for a rescheduled appointment. (Id. at ¶J 34, 39).

        Allegedly, Moormann’s insurance carrier, Plymouth Rock Insurance, assured plaintiff that

it would cover his emergency room expenses. (Id. at     ¶J 24, 66). However, after investigating the
matter, Plymouth concluded that Moormann’s vehicle was not the cause of plaintiffs injury and

closed his claims since there was a lack of causation. (Id. at ¶ 70).

       Plaintiff allegedly incurred medical expenses of approximately $168,114. (Id. at ¶ 12,47).

As such, for the injuries he sustained, plaintiff demands $150 million in compensation. (Id. at ¶J

16, 28, 33, 39, 43, 49, 58, 70, 77).

                                         LEGAL ANALYSIS


                                        Defendants’ Motions

       Defendant High Point seeks judgment on the pleadings under Rule 12(c). Defendant Estate

of Moorman seeks to dismiss the complaint under Rule 1 2(b)(6). A prior motion to dismiss was

granted dismissing all claims except negligence. Here, High Point and the Estate of Moormann

seek the same relief. The prior decision gave plaintiff the right to amend the complaint. The

amended complaint only has one count for negligence. As a result, both parties concede that the



                                                  2
 motions were rendered moot by plaintiff’s amended complaint. As such, defendants’ motions are

denied as moot.

                                         Discovery Motion

        Plaintiff requests that this Court modify its prior denial of his discovery motion and order

defendants to respond to plaintiffs discovery requests. The Magistrate Judge previously ordered

that a discovery schedule would be set at the initial conference, (See ECF No. 35), which has not

been scheduled because of the pending motions to dismiss (See ECF No. 40). On November 26,

2018, the Court denied a similar discovery motion as premature because of then-pending motions

to dismiss. There is also no indication that the parties have met and conferred as required by

Federal Rule of Civil Procedure 26(d)(1). Plaintiffs discovery motion is denied as the initial

conferences should occur prior to discovery.

                                        Summary Judgment

        Finally, plaintiff has filed a motion for summary judgment with an attached affidavit.

Defendants A&M Auto Brokers, LLC, and Estate of Moormann have filed written oppositions.

The motion is denied, as discovery is not complete, and it is not ripe for disposition.

                                               ORDER

       The Court has considered the submissions of the parties and held oral argument on the

matter on February 28, 2019. Accordingly, for the reasons stated herein, for the reasons stated on

the record on February 28, 2019, and for good cause shown;

       IT IS on this 3rd day of April, 2019;

       ORDERED that defendant High Point Property and Casualty Insurance Company’s

motion to dismiss, (ECF No. 48), is denied as moot; and it is further




                                                 3
        ORDERED that defendant Estate of Jayne A. Moormann’s motion for judgment on the

pleadings, (ECF No. 50), is denied as moot; and it is further

        ORDERED that plaintifrs motion to modify the Court’s discovery decision, (ECF No.

54), is denied; and it is further

        ORDERED that plaintiff’s motion for summary judgment, (ECF NO. 56), is denied.




                                                                M/k4L
                                                     PETER G. SHERIDAN, U.S.D.J.




                                                4
